Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-12 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority: This application is a CON of 16/520,415 filed 07/24/2019 PAT 11109407.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-7, 9 and 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4,  6, 8-10, and 11-13 of parent U.S. Patent No. US 10, 412, 762 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 9 and 11-12 of the instant application merely broadens the scope of the claims 1, 4,  6, 8-10, and 11-13 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-3, 5-7, 9 and 11-12 of this instant application is therefore an obvious variant thereof.
Instant Application 17386112
Patent 10,412,762  
1. A method performed by a wireless device, served by a network node of a radio network, for enabling the network node to decode contention based uplink transmissions of data, the method comprising: initiating automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; receiving an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier; and transmitting, using the identifier, data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource.
8. A method performed by a wireless device for enabling a network node of a radio network to decode contention-based uplink transmissions of data in a cell served by the network node, the method comprising: sending a registration request to the network node, requesting registration for contention-based uplink transmissions of data on a radio resource reserved for contention-based uplink transmissions of data; receiving an acknowledgement from the network node indicating that the wireless device is registered for contention-based uplink transmissions of data on the radio resource and including an identifier associated with the registration; and using the identifier when transmitting data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering the identifier of the wireless device, along with the identifiers of any further wireless devices that are registered for contention-based uplink transmissions of data on the radio resource.
2. The method according to claim 1, wherein the wireless device refrains from transmitting data on the radio resource in case a de-registration message is received from the network node indicating that the wireless device is de-registered.
9. The method according to claim 8, wherein the wireless device refrains from transmitting data on the radio resource responsive to receiving a de-registration message from the network node indicating that the wireless device is de-registered. 
    
3. The method according to claim 1, wherein the wireless device sends a de-registration request to the network node when deciding not to transmit any further data.

10. The method according to claim 8, wherein the wireless device sends a de-registration request to the network node responsive to deciding not to transmit any further data. 

9. A method, performed by a network node of a radio network, for decoding of contention based uplink transmissions of data, the method comprising: registering a wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; sending an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource, wherein the acknowledgement comprises an identifier; and performing blind decoding of contention based uplink transmissions on the radio resource by considering the identifier and wireless devices being registered for contention based uplink transmissions of data on the radio resource.

1. A method, performed by a network node of a radio network, for decoding contention-based uplink transmissions of data in a cell served by the network node, the method comprising: receiving a registration request from a wireless device, requesting registration of the wireless device for contention-based uplink transmissions of data; determining whether to register the wireless device for contention-based uplink transmissions on a radio resource reserved in the cell for contention-based uplink transmissions; responsive to determining to register the wireless device, registering the wireless device for contention-based uplink transmissions on the radio resource and sending a registration acknowledgment to the wireless device, indicating the registration and including an identifier to be used by the wireless device when performing contention-based uplink transmissions on the radio resource; performing blind decoding of contention-based uplink transmissions on the radio resource, wherein the blind decoding considers the identifier of the wireless device along with the identifiers of any further wireless devices that are also registered for contention-based uplink transmissions on the radio resource.
11. A network node of a radio network, the network node being arranged for decoding of contention based uplink transmissions of data, the network node comprising means configured to: register a wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; send an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource, wherein the acknowledgement comprises an identifier; and perform blind decoding of contention based uplink transmissions on the radio resource by considering the identifier and wireless devices being registered for contention based uplink transmissions of data on the radio resource.

4. A network node of a radio network, the network node being configured to decode contention-based uplink transmissions of data in a cell served by the network node, the network node comprising: communication circuitry configured for receiving contention-based uplink transmissions; and processing circuitry operatively associated with the communication circuitry and configured to: receive a registration request from a wireless device, requesting registration of the wireless device for contention-based uplink transmissions of data; determine whether to register the wireless device for contention-based uplink transmissions on a radio resource reserved in the cell for contention-based uplink transmissions; responsive to determining to register the wireless device, register the wireless device for contention-based uplink transmissions on the radio resource and send a registration acknowledgment to the wireless device, indicating the registration and including an identifier to be used by the wireless device when performing contention-based uplink transmissions on the radio resource; perform blind decoding of contention-based uplink transmissions on the radio resource, wherein the blind decoding considers the identifier of the wireless device along with the identifiers of any further wireless devices that are also registered for contention-based uplink transmissions on the radio resource.
12. The network node of claim 11, further configured to: send a de-registration message indicating to the wireless device to refrain from transmitting data using the radio resource.

6. The network node according to claim 4, wherein the processing circuitry is configured to de-register the wireless device based on at least one of: the radio resource is congested, poor reception of signals transmitted from the wireless device, a de-registration request has been received from the wireless device, a predefined inactivity duration, during which the wireless device has not transmitted any data, has expired, and a predefined registration duration, during which the wireless device has been registered, has expired.
5. A wireless device, served by a network node of a radio network, arranged to enable the network node to decode contention based uplink transmissions of data, the wireless device comprising means configured to: initiate automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; receive an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier; and transmit data, using the identifier, on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource.

11. A wireless device configured to enable a network node of a radio network to decode contention-based uplink transmissions of data in a cell served by the network node, the wireless device comprising: communication circuitry configured performing uplink transmissions in the radio network; and processing circuitry operatively associated with the communication circuitry and configured to: send a registration request to the network node, requesting registration for contention-based uplink transmissions of data on a radio resource reserved for contention-based uplink transmissions of data; receive an acknowledgement from the network node indicating that the wireless device is registered for contention-based uplink transmissions of data on the radio resource and including an identifier associated with the registration; and use the identifier when transmitting, via the communication circuitry, data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering the identifier of the wireless device, along with the identifiers of any further wireless devices registered for contention-based uplink transmissions of data on the radio resource.
6. The wireless device according to claim 5, wherein the wireless device is configured to refrain from transmitting data on the radio resource in case a de-registration message is received from the network node indicating that the wireless device is de-registered.

  12. The wireless device according to claim 11, wherein the processing circuity is configured to refrain from transmitting data on the radio resource responsive to receiving a de-registration message from the network node indicating that the wireless device is de-registered. 
   
7. The wireless device according to claim 5, wherein the wireless device is configured to send a de-registration request to the network node when deciding not to transmit any further data.

13. The wireless device according to claim 11, wherein the processing circuity is configured to send a de-registration request to the network node responsive to deciding not to transmit any further data. 



Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-3, 5-7, 9 and 11-12 of the instant application merely broaden the scope of the claims 1, 4,  6, 8-10 and 11-13 of 10, 412, 762.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-3, 5-7, 9 and 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-7, 9 and 11-12 of parent U.S. Patent No. US 11, 109, 407 (hereinafter refers as A).  

Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 9 and 11-12 of the instant application merely broadens the scope of the claims 1-3, 5-7, 9 and 11-12 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-3, 5-7, 9 and 11-12 of this instant application is therefore an obvious variant thereof.
Instant Application 17386112
Patent 11,109,407  
1. A method performed by a wireless device, served by a network node of a radio network, for enabling the network node to decode contention based uplink transmissions of data, the method comprising: initiating automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; receiving an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier; and transmitting, using the identifier, data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource.
1. A method performed by a wireless device for enabling a network node of a radio network to decode contention based uplink transmissions of data in a cell served by the network node, the method comprising: initiating automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; receiving an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data in the cell, wherein the acknowledgement comprises an identifier; and transmitting, using the identifier, data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource in the cell.
2. The method according to claim 1, wherein the wireless device refrains from transmitting data on the radio resource in case a de-registration message is received from the network node indicating that the wireless device is de-registered.
2. The method according to claim 1, wherein the wireless device refrains from transmitting data on the radio resource in case a de-registration message is received from the network node, indicating that the wireless device is de-registered.
3. The method according to claim 1, wherein the wireless device sends a de-registration request to the network node when deciding not to transmit any further data.

3. The method according to claim 1, wherein the wireless device sends a de-registration request to the network node, in response to deciding not to transmit any further data.
9. A method, performed by a network node of a radio network, for decoding of contention based uplink transmissions of data, the method comprising: registering a wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; sending an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource, wherein the acknowledgement comprises an identifier; and performing blind decoding of contention based uplink transmissions on the radio resource by considering the identifier and wireless devices being registered for contention based uplink transmissions of data on the radio resource.

9. A method, performed by a network node of a radio network, for decoding of contention based uplink transmissions of data in a cell served by the network node, the method comprising: registering a wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; sending an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource in the cell, wherein the acknowledgement comprises an identifier; and performing blind decoding of contention based uplink transmissions on the radio resource by considering the identifier and identifiers corresponding to any other wireless devices registered for contention based uplink transmissions of data on the radio resource in the cell.
11. A network node of a radio network, the network node being arranged for decoding of contention based uplink transmissions of data, the network node comprising means configured to: register a wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; send an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource, wherein the acknowledgement comprises an identifier; and perform blind decoding of contention based uplink transmissions on the radio resource by considering the identifier and wireless devices being registered for contention based uplink transmissions of data on the radio resource.

11. A network node of a radio network, the network node being arranged for decoding of contention based uplink transmissions of data in a cell served by the network node, the network node comprising: a communication circuit configured for communicating with a wireless device; and a processing circuit operatively associated with the communication circuit and configured to: register the wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; and send an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource in the cell, wherein the acknowledgement comprises an identifier; and perform blind decoding of contention based uplink transmissions on the radio resource by considering the identifier and identifiers of any other wireless devices registered for contention based uplink transmissions of data on the radio resource in the cell.
12. The network node of claim 11, further configured to: send a de-registration message indicating to the wireless device to refrain from transmitting data using the radio resource.

12. The network node of claim 11, further configured to: send a de-registration message indicating to the wireless device to refrain from transmitting data using the radio resource.
5. A wireless device, served by a network node of a radio network, arranged to enable the network node to decode contention based uplink transmissions of data, the wireless device comprising means configured to: initiate automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; receive an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier; and transmit data, using the identifier, on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource.

5. A wireless device arranged to enable a network node of a radio network to decode contention based uplink transmissions of data in a cell served by the network node, the wireless device comprising: a communication circuit configured for wirelessly communicating with the network node; and a processing circuit operatively associated with the communication circuit and configured to: initiate automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data; receive an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data in the cell, wherein the acknowledgement comprises an identifier; and transmit data, using the identifier, on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource in the cell.
6. The wireless device according to claim 5, wherein the wireless device is configured to refrain from transmitting data on the radio resource in case a de-registration message is received from the network node indicating that the wireless device is de-registered.

6. The wireless device according to claim 5, wherein the processing circuit is configured to cause the wireless device to refrain from transmitting data on the radio resource, in response to a de-registration message being received from the network node indicating that the wireless device is de-registered.
7. The wireless device according to claim 5, wherein the wireless device is configured to send a de-registration request to the network node when deciding not to transmit any further data.

7. The wireless device according to claim 5, wherein the processing circuitry is configured to send a de-registration request to the network node, in response to deciding not to transmit any further data.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-3, 5-7, 9 and 11-12 of the instant application merely broaden the scope of the claims 1-3, 5-7, 9 and 11-12 and 11-13 of 11, 109, 407.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  

Claims 4 and 8  recites: “the wireless device initiates the automatic registration through its preferences or settings” where use of the term "its"  is casual language that is unsuitable for use in claims as such language fails to articulate the subject matter claimed in unambiguous terms. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The specification discloses minimal information about the structure corresponding to the claim terms. Accordingly, the failure to disclose a structure corresponding to the wireless device comprising means configured to: “initiate automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data”; “receive an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data”; and “transmit data, using the identifier, on the radio resource” as recited in claim 5 and  the network node comprising means configured to: “register a wireless device for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data”; “send an acknowledgement to the wireless device indicating that the wireless device is registered for contention based uplink transmissions of data on the radio resource”; and “perform blind decoding of contention based uplink transmissions on the radio resource”, as recited in claim 11, renders the claims indefinite. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,4- 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kar Kin Au et al. (US Pub. No.:2014/0254544), and further in view of George (US Pub. No.:2011/0086619).

As per claim 1, Kar Kin Au disclose A method performed by a wireless device (see Fig.1, UE 104), served by a network node of a radio network (see Fig.1, a base station 102 in Network 100), for enabling the network node to decode contention based uplink transmissions of data (see Fig.1, para. 0007, 0022, BS 102 blindly (i.e., without explicit signaling) detects active UEs and decodes received uplink transmissions), the method comprising: 
initiating automatic registration of the wireless device with the network node, for contention based uplink transmissions of data on a radio resource reserved for contention based uplink transmissions of data (see para. 0006, the grant-free uplink transmission scheme defines a plurality of contention transmission units (CTUs), defines one or more CTU access regions in a time-frequency domain, creates a default CTU mapping scheme by mapping the plurality of CTUs to the one or more CTU access regions, and creates a default UE mapping scheme {initiating automatic registration of the wireless device} by defining rules for mapping a plurality of UEs to the plurality of CTUs / contention based uplink transmissions of data on a radio resource reserved, see also Fig.1, para. 0021, 0033, UE 104 is mapped to a CTU access region, in this case registering the wireless device for contention-based uplink transmissions of data); and 
transmitting, using an identifier, data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource (see para. 0003, 0009, 0034, 0057, the UE determines the CTU it should use for transmissions based on predefined mapping rules known by both the UE (e.g., UEs 104-114) and the base stations (e.g., BS 102) in a network (e.g., network 100) / using an identifier. These mapping rules are explicit rules defined by a BS using high level signaling and defines a default user equipment (UE) mapping scheme by defining rules for mapping a plurality of UEs {using an identifier} to the plurality of CTUs, and per para. 0065, implement a grant-free uplink transmission scheme, wherein the grant-free uplink transmission scheme: defines a plurality of contention transmission units (CTUs); defines one or more CTU access regions in a time-frequency domain; creates a default CTU mapping scheme by mapping the plurality of CTUs to the one or more CTU access regions; and creates a default UE mapping scheme by defining rules for mapping a plurality of UEs to the plurality of CTUs; receive an uplink transmission from a user equipment (UE); attempt to decode the uplink transmission blindly; and indicate to the UE whether the attempt to decode the uplink transmission blindly was successful / transmitting, using an identifier, data on the radio resource, thereby enabling the network node to perform blind decoding).

Although Kar Kin Au disclose transmitting, using an identifier, data on the radio resource, thereby enabling the network node to perform blind decoding of the data by considering wireless devices being registered for contention based uplink transmissions of data on the radio resource;

Kar Kin Au however does not explicitly disclose receiving an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier;

George however disclose receiving an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier (see Fig.1, Fig.5, Fig.6,  para. 0037, 0041, 0061-0064, the active media content access device automatically registered with the mobile phone device. Once registered, the active media content access device transmit data representative of an acknowledgement of the registration to the media content access device that broadcasted the registration event, and the active media content access device validate the unique identifier included in the registration event / the acknowledgement comprises an identifier. Also, per para. 0061, the registration include the media content access device storing the phone number associated with the mobile phone device that is entered by the user by way of GUI 600 and/or by performing one or more operations configured to enable selective control of the media content access device by the mobile phone device by way of a communication channel included in a local area network (e.g., local area network 106) / that the wireless device is registered for contention based uplink transmissions of data in the network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving an acknowledgement from the network node indicating that the wireless device is registered for contention based uplink transmissions of data, wherein the acknowledgement comprises an identifier, as taught by George, in the system of Kar Kin Au, so as to register a mobile phone device with a network device efficiently, see George, paragraphs 19-21.

As per claim 4, the combination of Kar Kin Au and George disclose the method according to claim 1.
Kar Kin Au further disclose wherein the wireless device initiates the automatic registration through its preferences or settings (see para. 0006, the grant-free uplink transmission scheme defines a plurality of contention transmission units (CTUs), defines one or more CTU access regions in a time-frequency domain, creates a default CTU mapping scheme by mapping the plurality of CTUs to the one or more CTU access regions, and creates a default UE mapping scheme by defining rules for mapping a plurality of UEs to the plurality of CTUs / initiates the automatic registration according to defined preferences or settings, see also Fig.1, para. 0021, 0033, UE 104 is mapped to a CTU access region, in this case registering the wireless device for contention-based uplink transmissions of data). 
As per claim 5, claim 5 is rejected the same way as claim 1. Kar Kin Au further disclose A wireless device (see Fig.1, Fig.9, see Fig.1, UE 104), served by a network node of a radio network (see Fig.1, a base station 104),

As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, claim 9 is rejected the same way as claim 1.

As per claim 11, claim 11 is rejected the same way as claim 1. Kar Kin Au further disclose  A network node of a radio network (see Fig.1, Base Station 102). 

Allowable Subject Matter
Claims 2-3, 6-7, 10 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US Pub. No.:2011/0039568) – see para. 0021, “The base station 114a may be part of the RAN 104, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell (not shown). The cell may further be divided into cell sectors. For example, the cell associated with the base station 114a may be divided into three sectors. Thus, in one embodiment, the base station 114a may include three transceivers, i.e., one for each sector of the cell. In another embodiment, the base station 114a may employ multiple-input multiple output (MIMO) technology and, therefore, may utilize multiple transceivers for each sector of the cell”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469